Citation Nr: 9933278	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  98-00 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased disability rating for bilateral 
hearing loss, currently rated as 10 percent disabling. 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to January 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in 
September 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi, which denied 
the veteran's claim for a disability rating in excess of 10 
percent for bilateral hearing loss.  The veteran appeared and 
testified before the undersigned Member of the Board at a 
June 1999 hearing conducted at the RO.


FINDINGS OF FACT

1.  The medical evidence shows the veteran manifests no more 
than level II hearing loss in the right ear.

2.  The medical evidence shows the veteran manifests no more 
than level III hearing loss in the left ear.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.85-4.87, Diagnostic Code 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under the laws 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that an allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
audiological evaluations and examinations, private medical 
records, the veteran's written statements, and the June 1999 
Travel Board hearing testimony.  The Board does not know of 
any additional relevant evidence that is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

Pursuant to a November 1970 rating decision, the veteran was 
granted service connection for bilateral hearing loss and 
assigned a noncompensable disability rating.  In October 
1973, the veteran's bilateral hearing loss disability rating 
was increased to 10 percent, effective October 1, 1973.  This 
10 percent rating has remained in effect ever since.  

At this point the Board notes that the veteran's 10 percent 
disability rating for bilateral hearing loss has been 
continuously in effect for more than twenty years.  Thus, 
this disability rating is protected and cannot be reduced 
except under certain circumstances (which are not shown to be 
present in this case).  38 C.F.R. § 3.951(b) (1999).

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Effective June 10, 1999, during the pendency of this appeal, 
the VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear. 64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Although the RO did not consider the change in regulation, 
the Board concludes that this is not prejudicial as the 
change in regulation has no effect on the outcome of the 
veteran's claim.  See Edenfield v. Brown, 8 Vet. App. 384 
(1995).  The Board finds, therefore, that this decision is 
not prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Prior to June 10, 1999, evaluations of bilateral defective 
hearing ranged from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1000, 2000, 3000 and 
4000 cycles per second, with 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Codes 6100 to 6110 (effective prior to June 10, 
1999).  

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear, but when 
impaired hearing is service-connected in only one ear the 
non-service-connected ear is assigned a Roman Numeral 
designation of I, unless the claim involves bilateral total 
deafness.  Id.
In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The Board also notes that under 38 C.F.R. § 4.85(c), 
designations based solely on puretone averages are for 
application only when the Chief of the Audiology Clinic 
certifies that language difficulties or inconsistent speech 
audiometry scores make the use of both puretone average and 
speech discrimination inappropriate.

On VA audiological evaluation in March 1997, puretone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
60
80
90
64
LEFT
35
65
90
95
71

Speech recognition scores, by the Maryland CNC wordlist, were 
92 percent in the right ear and 90 percent in the left ear.

Private medical records show that the veteran was evaluated 
in August 1997 for his hearing.  It was noted that he had 
worn hearing aids for 10 years but recently had been unable 
to wear them because of collapsed ear canals.  Clinical 
evaluation confirmed narrow or collapsed ear canals.  An 
audiogram was reported to show profound sensorineural hearing 
loss.  The report of that evaluation reveals that the average 
puretone thresholds, in decibels, were 65 in each ear.  
Speech discrimination scores were 86 percent in the right ear 
and 84 percent in the left ear; it is apparent that the 
latter test results were not done pursuant to the Maryland 
CNC wordlist.  As noted above, designations based solely on 
puretone averages are for application only when the Chief of 
the Audiology Clinic certifies that language difficulties or 
inconsistent speech audiometry scores make the use of both 
puretone average and speech discrimination inappropriate.  
38 C.F.R. § 4.85(c).  Thus, while this test showed a more 
significant hearing loss, the results are not certified 
within the meaning of the applicable regulation.  In any 
event, even if considered, aside from the fact that two 
certified VA audiological examinations revealed findings 
consistent with a noncompensable rating under the old or new 
rating criteria (see below), the private examination results 
would not support a rating in excess of 10 percent under the 
old or new rating criteria. 

On VA audiological evaluation in September 1997, puretone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
25
55
75
80
59
LEFT
20
50
75
90
59

Speech recognition scores, by the Maryland CNC wordlist, were 
94 percent in the right ear and 84 percent in the left ear.

The remaining evidence consists of the veteran's written 
statements, and the June 1999 hearing testimony of the 
veteran and his spouse, in which it is contended that the 
veteran's hearing continuously deteriorates over time, and 
that he is therefore entitled to an increased disability 
rating.   

Applying the criteria found in 38 C.F.R. § 4.85-4.87 prior to 
and after the recent change in the applicable regulations, 
the results of the veteran's March 1997 and September 1997 VA 
audiological evaluations, both yield level II hearing loss in 
the right ear, and level III in the left ear.  Entering the 
category designations for each ear into Table VII produces a 
noncompensable disability rating under Diagnostic Code 6100.  
Clearly, therefore, a disability rating in excess of 10 
percent is not warranted.  As previously noted, however, the 
veteran's current disability rating of 10 percent for 
bilateral hearing loss is protected under 38 C.F.R. 
§ 3.951(b), which provides that a disability rating that has 
been continually in effect for 20 years or more may no be 
reduced.  
The Board has carefully reviewed and considered the veteran's 
statements and hearing testimony, to include his contention 
that he suffers from bilateral hearing loss that is 
continually getting worse and his inability to wear hearing 
aids because of collapsed ear canals.  However, the Board 
must base its decision on the relevant medical evidence of 
record.  As noted above, the correct rating is derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmen, supra.  The degree of bilateral hearing 
loss shown by the two most recent VA audiological 
examinations simply does not meet the standards for a 
disability rating in excess of 10 percent.  

The Board finds, as did the RO, that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(1999).  In this regard, the Board finds that there has been 
no showing by the veteran that his service-connected 
bilateral hearing loss has resulted in marked interference 
with his employment or necessitated frequent periods of 
hospitalizations.  Therefore, in the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

